Title: Thomas Jefferson to David Higginbotham, 16 March 1817
From: Jefferson, Thomas
To: Higginbotham, David


          
            Dear Sir
            Monticello
Mar. 16. 17
          
          I recieved duly your favor of Feb. 22. on the subject of paints. I shall certainly want a very great quantity in the course of the present year, as I have to renew the whole outer painting of this house and the terrasses, and to paint that in Bedford which has never been done. but I did not make more of any thing scarcely last year than would pay for the corn we did not make. I must therefore delay my demand till towards autumn so as to bring the time of payment within reach of the growing crop. ever and with great friendship Yours
          Th: Jefferson
        